 Case 3:19-cv-02087-B Document 104 Filed 02/21/20             Page 1 of 19 PageID 1575



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

DIANE D. JONES, individually and on          )
behalf of herself and all others similarly   )   Civ. No. 3:19-cv-02087-B
situated,                                    )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )
                                             )
REALPAGE, INC. d/b/a LEASINGDESK             )
SCREENING,                                   )
                                             )
       Defendant.




                    MEMORANDUM OF LAW IN SUPPORT OF
              PLAINTIFF’S MOTION TO COMPEL AND FOR SANCTIONS
 Case 3:19-cv-02087-B Document 104 Filed 02/21/20                                                Page 2 of 19 PageID 1576



                                                    TABLE OF CONTENTS


I.    Introduction ............................................................................................................................. 1

II. Factual Background ................................................................................................................. 3

           A.         Plaintiff Consistently Proposed A Name Mismatch Class Definition .................... 3

           B.         Defendant “Misread” And Refused To Respond To Plaintiff’s First Set Of
                      Interrogatories Seeking Targeted Name Mismatch Class Data .............................. 3

           C.         Defendant Again “Misread” And Refused To Respond To Plaintiff’s
                      Revised Interrogatories Seeking Name Mismatch Class Data ............................... 4

           D.         Plaintiff’s Motion To Compel and This Court’s January 15, 2020 Order .............. 5

           E.         As Deposition Testimony Established, Defendant’s Response To
                      Interrogatory 15 Does Not Reflect The Information Sought .................................. 6

III. Legal Standard ......................................................................................................................... 8

IV. Argument ................................................................................................................................. 9

           A.         Defendant Should Be Compelled To Produce A Correct Response to
                      Plaintiff’s Interrogatory 15 And A Competent Witness To Testify
                      Regarding The Process Used To Derive Its Response............................................ 9

           B.         Defendant Should Be Compelled To Produce The Dataset Used To Derive
                      Its Response to Interrogatory 15 ........................................................................... 10

           C.         This Court Should Impose Sanctions On Defendant For Its Repeated
                      Failure to Provide Available And Relevant Discovery......................................... 12

           D.         The Case Deadlines In This Matter Should Be Extended Until After
                      Defendant Produces The Requested Data ............................................................. 14

V. Conclusion ............................................................................................................................. 15




                                                                        i
 Case 3:19-cv-02087-B Document 104 Filed 02/21/20                                            Page 3 of 19 PageID 1577



                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)

Cases

Chiasson v. Zapata Gulf Marine Corp.,
      988 F.2d 513 (5th Cir. 1993) ................................................................................................ 8

Childs v. Resident Collect, Inc.,
       No. 3:15-CV-403-L, 2017 WL 3980621 (N.D. Tex. Sept. 11, 2017)............................... 13

Coane v. Ferrara Pan Candy Co.,
      898 F.2d 1030, 1033 (5th Cir. 1990) .................................................................................. 8

Dartson v. Villa,
      No. 3:17-cv-569-M, 2018 WL 3528721 (N.D. Tex. Apr. 2, 2018) .................................... 9

Lincoln General Insurance Co. v. U.S. Auto Insurance Services, Inc.,
       No. 3:16-cv-3198-B, 2018 WL 5885543 (N.D. Tex. Aug. 31, 2018) .......................... 9, 10

Mary Kay Inc. v. Reibel,
      No. 3:17-cv-2634-D, 2019 WL 1128959 (N.D. Tex. Mar. 11, 2019) .............................. 13

Pressey v. Patterson,
       898 F.2d 1018 (5th Cir. 1990) ............................................................................................ 9

S.E.C. v. Kiselak Capital Group, LLC,
        No. 4:09-CV-256-A, 2012 WL 369450 (N.D. Tex. Feb. 3, 2012) ..................................... 9

Smith & Fuller, P.A. v. Cooper Tire & Rubber Co.,
       685 F.3d 486 (5th Cir. 2012) .............................................................................................. 9

Truck Treads, Inc. v. Armstrong Rubber Co.,
       818 F.2d 427 (5th Cir. 1987) ............................................................................................ 11
Rules

Fed. R. Civ. P. 37(b) ........................................................................................................... 8, 11, 12

Fed. R. Civ. P. 37(d) ............................................................................................................. 8, 9, 12



                                                                     ii
    Case 3:19-cv-02087-B Document 104 Filed 02/21/20               Page 4 of 19 PageID 1578



I.      Introduction

        Regrettably, Plaintiff Diane D. Jones is left with no recourse other than filing this second

motion to compel on the same class composition discovery that formed the basis of her previous

motion to compel with this Court, filed on December 6, 2019. Doc. 79. As will be discussed in

detail below, Defendant RealPage Inc. has obstructed Plaintiff’s efforts to identify the “name

mismatch” class that she seeks to represent in this matter for over seven months now, and despite

this Court’s Order of January 15, 2020. Doc. 97.1

        Plaintiff now moves for a second time to obtain discovery identifying name mismatch class

members – Interrogatory 15 and records responsive to Document Request 2. Because this

discovery dispute has dragged on unnecessarily for many months and has now required two

motions to compel and (thus far) one hearing before this Court, Plaintiff also seeks sanctions

against Defendant.

        In her previous motion to compel with this Court, Plaintiff sought, inter alia, the answer to

Interrogatory 15 and the production responsive to Document Request 2. Docs. 79-81, 93.

Interrogatory 2 is aimed at identifying name mismatch tenant applicants such as Plaintiff, where

the criminal record on their RealPage background report did not match their name. Doc. 87-2 at

071. Document Request 2 asks for Defendant’s records from which Plaintiff could derive the


1
        “Name mismatch” is used here as a shorthand for one of classes that Plaintiff seeks to
represent in her Second Amended Complaint, Doc. 66 at ¶ 38(a), the operative complaint in this
matter. Plaintiff has sought to represent this class from the beginning of this litigation. See Doc.
1 at ¶ 34. This class would be comprised of tenant applicants such as Plaintiff for whom Defendant
prepared a background report with a criminal record on it even though the name on the criminal
record does not match the name of the tenant applicant. In Plaintiff Diane D. Jones’s case,
Defendant placed a criminal record on her background report to a prospective landlord with a drug
crime committed by a “Toni Taylor.” Neither Toni Taylor nor any of Taylor’s 13 alias names
match “Diane Jones.” Indeed, the closest alias name was “Tina Jones.” Plaintiff contends in this
case that such imprecise name matching of criminal records to tenant applicants does not assure
reporting with “maximum possible accuracy,” as required by the Fair Credit Report Act (“FCRA”)
at section 1681e(b), 15 U.S.C. § 1681e(b).
 Case 3:19-cv-02087-B Document 104 Filed 02/21/20                  Page 5 of 19 PageID 1579



composition of that same class. At the hearing on the previous motion, Defendant stated that it

would answer Interrogatory 15 (despite months of previous objections and meaningless answers)

so long as it did not have to produce documents responsive to Document Request 2. Doc. 101 at

17:9-13, 19:3-10. Plaintiff agreed as a compromise and this Court directed Defendant, inter alia,

to answer Interrogatory 15. Doc. 97.

       Defendant provided an answer to Interrogatory 15 on February 15, 2010, but following a

deposition of the verifier of the interrogatory it became obvious that Defendant had given a bogus

answer, later feigning that it “misunderstood” the interrogatory, as it had allegedly done for

months. That excuse is not realistic given the context of this dispute. Indeed, Defendant’s bogus

answer was calculated in a way that would include within the class persons who did not have a

name mismatch. The way Defendant answered would include situations where the criminal’s

name could actually match the tenant applicant’s name character-for-character – so a record where

“Diane Jones” would be matched with “Diane Jones.” There can be no justifiable basis for thinking

that Plaintiff was seeking actual name matches, rather that mismatches, with this interrogatory.

Defendant’s answer, were it not uncovered to be bogus during the deposition, would have

completely undermined Plaintiff’s ability to certify an appropriate class here, and would have

allowed Defendant to baselessly argue that the “name mismatch” class contained some or many

names which actually matched.

       Defendant now says that, at the eleventh hour, it will provide a purportedly correct response

to Interrogatory 15, but has still not done so as of the time of this filing. Plaintiff seeks to have

that response compelled by court order. Plaintiff also seeks to corroborate that response, which is

absolutely necessary given all of Defendant’s previous gamesmanship and misdirection on this

subject. Plaintiff therefore also seeks the documents (responsive to Document Request 2) and a



                                                 2
 Case 3:19-cv-02087-B Document 104 Filed 02/21/20                   Page 6 of 19 PageID 1580



deposition of the person who could truly verify the correct response to Interrogatory 15. Defendant

has refused. And so, as discussed below, Plaintiff now moves this Court again for the same written

discovery as the previous motion to compel (Interrogatory 15 and Document Request 2), for a

deposition of the verifier of Interrogatory 15, and for sanctions. It has now become obvious that

without the Court’s involvement, Defendant will simply not provide information which can

correctly identify the “name mismatch” class that Plaintiff seeks to represent in this class action.

II.    Factual Background

           A. Plaintiff Consistently Proposed A Name Mismatch Class Definition

       Since the outset of this case, Plaintiff has made clear that she seeks to represent similarly

situated consumers who were affected by RealPage’s imprecise name matching procedures. In

her original complaint, she sought to represent a class of consumers whose first and last name did

not match the first and last name of the offender listed on the criminal record:

       All persons residing in the United States and its Territories, beginning five years
       prior to the filing of this Complaint and continuing through the resolution of the
       action, about whom RealPage furnished a consumer report which included one or
       more items of criminal record information for which the first and last name of the
       offender did not match the first and last name of the person who was the subject
       of the report.
Compl., Doc. 1 at ¶ 34. Plaintiff has included this definition in each of the subsequent complaints.

Am. Compl., Doc. 12 at ¶ 45; 2d Am. Compl., Doc. 66 at ¶ 38(a).

           B. Defendant “Misread” And Refused To Respond To Plaintiff’s First Set Of
              Interrogatories Seeking Targeted Name Mismatch Class Data
       Plaintiff sought to identify this class in her interrogatories by tailoring a request to account

for both offender name mismatches and also alias name mismatches. Specifically, in June 2019,

Plaintiff served her Interrogatory 6, which sought

       the total number of consumers with an address in the United States and its
       Territories about whom you sold a report for each calendar year between March 6,
       2014 and the present which included one or more items of criminal record

                                                  3
 Case 3:19-cv-02087-B Document 104 Filed 02/21/20                    Page 7 of 19 PageID 1581



          information, for which the first and last name of the individual who was the subject
          of the report was not a character for character match to either the Name of the
          offender or any of the alias names list on the criminal record.

87-2 at 063.

          In its July 18, 2019 interrogatory responses and supplemental responses provided

thereafter, RealPage stated that the number of consumers meeting this criteria was “none” despite

the fact that Plaintiff, for one, obviously meets this criteria. Doc. 87-2 at 063-064. After the parties

met and conferred regarding this request, Defendant took the position that it was not able to provide

a response from its records.        Defendant took this position with respect to several other

interrogatories in this matter, including those seeking the number of disputes Defendant received

and removed a “nonmatch” record as the result of the dispute. See Doc. 87-2 at 020-022

(Defendant’s July 18, 2019 Responses to Plaintiff Arnold’s Interrogatories 4-6). Dispute records

existed, those with a confirmed “nonmatch” were ascertainable, and thus Defendant produced such

discovery after Plaintiff initiated motion to compel proceedings in the Northern District of Ohio,

where this case was pending originally. See Docs. 25, 28. These proceedings also referenced Jones

Interrogatory 6, among others, and while that dispute was pending, the case was transferred to the

Northern District of Texas. Id.; Doc. 41.

             C. Defendant Again “Misread” And Refused To Respond To Plaintiff’s Revised
                Interrogatories Seeking Name Mismatch Class Data
          Following transfer, Plaintiff served revised interrogatories in an attempt to make them as

clear and understandable as possible, and to limit them as closely as possible to Plaintiff’s

circumstances. These interrogatories, including Interrogatory 15, were served on October 23,

2019. Doc. 87-2 at 002-005.        Interrogatory 15 is substantially similar to Interrogatory 6, and

sought:

          the total number of consumers about whom you provided a consumer report to a
          third party from March 6, 2017 to the present which included one or more items of

                                                   4
 Case 3:19-cv-02087-B Document 104 Filed 02/21/20                   Page 8 of 19 PageID 1582



       criminal record information for which the Name of the individual who was the
       subject of the report was not a character for character match to neither the Name of
       the offender or any of the alias Names listed on the criminal record.
Doc. 87-2 at 053. Nonetheless, in its November 22, 2019 responses, Defendant once again stated

that the number of consumers meeting the criteria of Interrogatory 15 was “none,” and that it was

unable to provide responses to the similar Interrogatories 16 and 17. Id. at 053-054. When Plaintiff

once again explained in detail during meet and confer discussions exactly what was sought by

Interrogatory 15 (reports which, like that about Plaintiff, contained a criminal record where neither

the offender name nor any alias name(s) was a character for character match) Defendant stated

that even if properly interpreted, it would state that it was unable to provide a response to

Interrogatory 15.

           D. Plaintiff’s Motion To Compel and This Court’s January 15, 2020 Order

       Defendant’s repeated refusal to answer Plaintiff’s interrogatories led to Plaintiff’s

December 6, 2019 Motion to Compel with this Court. Docs. 79-81, 93. Plaintiff made clear in

the Motion to Compel and subsequent Joint Statement of Discovery Dispute that Interrogatory 15

was aimed at identifying “reports with characteristics similar to the report sold and Plaintiff –

indicia that the criminal record included on the report did not pertain to the report’s subject.” Doc.

93 at p. 6. Plaintiff further clarified exactly what Interrogatory 15 is seeking, stating that it “is

specifically targeted to identify consumers who are similarly situated… the name ‘Diane Jones’ is

not a character-for-character match to ‘Toni Taylor’ or to any of the alias names listed” on the

report at issue, which listed 13 different alias names, none of which matched “Diane Jones”

character for character. Doc. 94 at p. 6. Plaintiff also expressed the nature of the information

requested on the record during the January 15, 2020 hearing with the Court. Doc. 101 at 12:7-17.

       Plaintiff also sought documents responsive to Document Request 2, which would allow her

to derive the same class herself from Defendant’s business records. Doc. 80; Doc. 88 at p. 12-14.

                                                  5
 Case 3:19-cv-02087-B Document 104 Filed 02/21/20                   Page 9 of 19 PageID 1583



       In discussions regarding the Joint Statement of Discovery Dispute as late as December 19,

2019, Defendant continued to state that it might be unable to derive a response to Interrogatory 15

from its business records. Then, at the January 15, 2020 hearing, Defendant indicated for the first

time that it was in fact able to provide a substantive response to Interrogatory 15, and indeed had

“preliminary data” available. Doc. 101 at 9:2-4. Because Plaintiff agreed that a proper answer to

Interrogatory 15 and a deposition of the verifier of this answer should be sufficient, she agreed that

a production responsive to Document Request 2 would not be necessary at that time. Id. at 20:2-

24.

       This Court issued an Order on January 15, 2020 granting the motion to compel a response

to Interrogatory 15. Doc. 97. This Court denied as moot Plaintiff’s motion with request to

Document Request 2, with the right to file a progressive motion to compel if necessary. Id.; Doc.

101 at 22:22-23:2.

       E. As Deposition Testimony Established, Defendant’s Response To Interrogatory
          15 Does Not Reflect The Information Sought

       Defendant provided its response to Interrogatory 15 on February 5, 2020, following an

agreed one-week extension beyond the time permitted by the Court’s order on the discovery
                                                                      REDACTED
dispute. Ex. 1 (Appendix 007). The response went from “none” to                  . Id. Plaintiff then took

the deposition of Manjit Sohal, the individual who verified the supplemental response to

Interrogatory 15, regarding the steps taken to derive the figures provided.

       Mr. Sohal’s testimony revealed that Defendant, despite its protestations, was able to derive

an answer from its records with relatively little burden.   REDACTED


Ex. 2, Tr. of Sohal Dep. at 37:8-13 (Appendix 016).         REDACTED



Redacted Portions Proposed to be Sealed           6
Case 3:19-cv-02087-B Document 104 Filed 02/21/20                  Page 10 of 19 PageID 1584



REDACTED                                                                           Id. at 24:10-19,

38:24-39:7 (Appendix 014-018).

       More importantly, Mr. Sohal’s testimony also revealed that Defendant entirely failed to

answer the question posed by Interrogatory 15. As Plaintiff repeatedly made clear, Interrogatory

15 sought the number of individuals for whom the name of the tenant applicant who was the subject

of the report was not a character for character match to any of the names on the criminal record

placed on the report – the offender’s name or any of the alias names.   REDACTED




                  Ex. 2 at 48:22-50:9 (Appendix 020-022).

       REDACTED




       Ex. 2 at 71:4-11 (Appendix 024). In other words, the bogus answer to the interrogatory

was calculated in such a way as to include exact name matches – situations, not sought by Plaintiff,

where “Diane Jones” matches with “Diane Jones.”

       Defendant’s reading of Interrogatory 15 ignored the word “neither” and the phrase “any of

the alias Names.” It is simply meaningless to include as part of the answer to Interrogatory 15

situations where the name of the offender is a match but one alias is not. It is also meaningless to

include situations where a single alias does not match, but one or more other alias names do match,

but that is precisely what Defendant did.




 Redacted Portions Proposed to be Sealed         7
Case 3:19-cv-02087-B Document 104 Filed 02/21/20                  Page 11 of 19 PageID 1585



       This “misreading” by Defendant cannot be viewed as innocent, after months of conferring

about this subject matter, motion practice, and a hearing before the Court. There can be no

question that Plaintiff is seeking to represent a class of tenant applicants with nonmatching

criminal records on their RealPage background reports, not people whose names do match

character-for-character to a name on the criminal record.

III.   Legal Standard

       The Federal Rules of Civil Procedure governing discovery require parties to provide

truthful and relevant evidence in order to promote the efficient and fair resolution of litigation.

Chiasson v. Zapata Gulf Marine Corp., 988 F.2d 513, 517 (5th Cir. 1993). “The discovery rules

are designed to aid in the expedient flow of litigation so that meritorious disputes may be heard

and resolved in a reasonable period of time and at a reasonable cost to the parties. Coane v. Ferrara

Pan Candy Co., 898 F.2d 1030, 1033 (5th Cir. 1990). Counsel have “an obligation, as officers of

the court, to assist in the discovery process by making diligent, good-faith responses to legitimate

discovery requests.” McLeod, Alexander, Powel & Apffel, P.C. v. Quarles, 894 F.2d 1482, 1486

(5th Cir. 1990).

       Parties which fail to properly respond to discovery may be subject to sanctions, even in the

absence of an order compelling a response. See Fed. R. Civ. P. 37(d)(1)(A)(ii) (“[a] court may

order sanctions if a party, after being properly served with interrogatories under Rule 33 or a

request for inspection under Rule 34, fails to serve its answers, objections or written response.”);2

Fed. R. Civ. P. 37(b)(2)(A); Lincoln General Insurance Co. v. U.S. Auto Insurance Services, Inc.,




2
 “Rule 37(d) addresses sanctions for failing to answer interrogatories or to respond to request for
production. It has been interpreted to encompass responses which are evasive or misleading.”
Coane v. Ferrara Pan Candy Co., 898 F.2d 1030, 1031 n.1 (5th Cir. 1990).

                                                 8
Case 3:19-cv-02087-B Document 104 Filed 02/21/20                     Page 12 of 19 PageID 1586



No. 3:16-cv-3198-B, 2018 WL 5885543, at *2 (N.D. Tex. Aug. 31, 2018) (citing Smith & Fuller,

P.A. v. Cooper Tire & Rubber Co., 685 F.3d 486, 488 (5th Cir. 2012)).

         In addition to the sanctions set forth in Fed. R. Civ. P. 37(b)(2)(A)(i)-(vii), “the court must

require the party failing to act, the attorney advising that party, or both to pay the reasonable

expenses, including attorney’s fees, caused by the failure, unless the failure was substantially

justified or other circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(d)(3). A

district court has “broad discretion” under Rule 37(b) “to fashion remedies suited to the

misconduct.” Lincoln, 2018 WL 5885543, at *3 (quoting Pressey v. Patterson, 898 F.2d 1018,

1021 (5th Cir. 1990)). The sanction should be “the least severe sanction adequate to achieve the

proper functions of Rule 37(b)(2) under the particular circumstances.” Id. A finding of “bad faith”

or “willful misconduct” is normally required to support the most severe remedies under Rule 37(b),

such as striking pleadings or dismissal of a case. Id. “Lesser” sanctions do not require such a

finding and the lack of “willful, contumacious, or prolonged misconduct [does not] prohibit[] all

sanctions.” Dartson v. Villa, No. 3:17-cv-569-M, 2018 WL 3528721, at *7 (N.D. Tex. Apr. 2,

2018).

         “The burden rests on the party who failed to comply with the order to show that an award

of attorney’s fees would be unjust or that the opposing party’s position was substantially justified.”

Lincoln, 2018 WL 5885543, at *2 (quoting S.E.C. v. Kiselak Capital Group, LLC, No. 4:09-CV-

256-A, 2012 WL 369450, at *5 (N.D. Tex. Feb. 3, 2012)).

IV.      Argument

         A.     Defendant Should Be Compelled To Produce A Correct Response to Plaintiff’s
                Interrogatory 15 And A Competent Witness To Testify Regarding The Process
                Used To Derive Its Response

         For all the reasons the Court previously ordered Defendant to provide a response to

Interrogatory 15, it should require RealPage to conduct the query again, this time properly applying

                                                   9
Case 3:19-cv-02087-B Document 104 Filed 02/21/20                  Page 13 of 19 PageID 1587



the criteria in the Interrogatory to identify reports that fit the same profile as Plaintiff Jones.

Namely, the response should identify those reports where the name of the individual who is the

subject of the report is not a character for character match to the offender, and also does not match

to any of the alias names listed on the report for the offender. Defendant has indicated that it is

willing to provide a revised response to Interrogatory 15, but has not yet done so.

       In addition to providing a revised, correct response that addresses the actual data requested,

Defendant should be compelled to produce a witness with knowledge regarding the design of the

query conducted. Without careful questioning of Mr. Sohal, Plaintiff would have never discovered

that Defendant’s supplemental answer to Interrogatory 15 was bogus. Had Plaintiff not taken that

deposition, she would have been severely prejudiced at the motion for certification stage, because

Defendant would have set up its own typicality and commonality defense through its misleading

response. Rather than a class of individuals with a name mismatch problem similar to Plaintiff’s,

Defendant would have argued that the individuals identified in its response to Interrogatory 15

included those whose names were actually an exact match to the offender. Plaintiff therefore

respectfully requests that this Court also require Defendant to produce an appropriate witness to

testify regarding a revised response, to ensure that any revised response in fact reflects the

information sought.

       B.      Defendant Should Be Compelled To Produce The Dataset Used To Derive Its
               Response to Interrogatory 15

       In light of this Court’s “broad discretion” to fashion an appropriate remedy for discovery

misconduct, Plaintiff respectfully submits that the remedy here should include an order requiring

Defendant to provide the underlying consumer reports and already-extracted data at issue here, so

that Plaintiff can assure any revised answer to Interrogatory 15 is correct. See Lincoln, 2018 WL




                                                 10
Case 3:19-cv-02087-B Document 104 Filed 02/21/20                 Page 14 of 19 PageID 1588



5885543, at *3 (“district court has “broad discretion” under Rule 37(b) “to fashion remedies suited

to the misconduct.”).

       REDACTED


Ex. 2 at 24:10-19, 38:24-39:7 (Appendix 014-018). Although it ran the wrong query, there is no

question that Defendant is, and has always been, capable of providing a response to Interrogatory

15, and the other interrogatories Plaintiff has served seeking to identify the composition of the

name mismatch class here. The only explanation for Defendant’s sustained refusal to provide this

information appears to be a systematic and intentional effort to frustrate the taking of relevant

discovery.   Furthermore, Plaintiff’s consistent and repeated efforts to make abundantly clear

exactly the information she sought through Interrogatory 15 demonstrate that any argument that

Defendant “misunderstood” the question lacks credibility.

       The documents responsive to Plaintiff’s Document Request 2 (Doc. 87-2 at 071) take on

added importance now that Defendant has played fast and loose with the response to Interrogatory

15, even after a Court order requiring it to provide the correct response. In addition to allowing

Plaintiff to confirm an accurate response, the documents may also be used to verify that none of

the reports sold about class members here include a real match to a criminal record. Indeed, the

documents can be used to rebut any suggestion that class members for the name mismatch class

would not have an FCRA section 1681e(b) claim.

       The Federal Rules permit a range of severe sanctions for repeated bad discovery behavior

such as that engaged in by Defendant here, which include directing that certain facts be taken as

established, or default judgment. See Fed. R. Civ. P. 37(b). Courts have approved such severe

sanctions in instances where a party provided “grossly inadequate” or “evasive” interrogatory



Redacted Portions Proposed to be Sealed         11
Case 3:19-cv-02087-B Document 104 Filed 02/21/20                  Page 15 of 19 PageID 1589



responses despite the existence of a court order on the subject. See Truck Treads, Inc. v. Armstrong

Rubber Co., 818 F.2d 427, 430 (5th Cir. 1987) (affirming dismissal of the action with prejudice

after repeated discovery misconduct). No violation of a court order is necessary to impose

sanctions under Rule 37(b). McLeod, Alexander, Powel & Apffel, P.C. v. Quarles, 894 F.2d 1482,

1485 (5th Cir. 1990).

         Here, although Defendant’s evasions and refusals to respond demonstrate a level of

misconduct which warrants a severe sanction, Plaintiff seeks the more modest remedy of

production of relevant confirmatory data, as well as the attorneys’ fees and expenses set forth in

section IV.C. below.

       At bottom, Defendant’s representations regarding the information given in response to

Plaintiff’s class composition discovery requests, even when verified in writing, cannot be relied

upon. Therefore, Plaintiff respectfully submits that part of the consequence for Defendant’s failure

to provide the correct response to Interrogatory 15 should include an order requiring Defendant to

produce of the full dataset extracted from Defendant’s database and used to conduct the query.

This will allow Plaintiff to review and independently test the requested inquiry to assure that any

provided response is valid. Given Defendant’s history of misrepresentations and purported

“misunderstandings” regarding the data requested, production of the underlying reports and data

is a reasonable and proportionate step that will serve the interests of justice in this matter by

ensuring that the class composition data is accurate. Defendant continues to object to providing

this underlying data, and Plaintiff therefore requests that the Court order Defendant to produce it.

       C.      This Court Should Impose Sanctions On Defendant For Its Repeated Failure
               to Provide Available And Relevant Discovery

       Both Rule 37(d)(3) and Rule 37(b)(2) permits a court to require a party found to have

committed discovery misconduct “to pay the reasonable expenses, including attorney’s fees,


                                                12
Case 3:19-cv-02087-B Document 104 Filed 02/21/20                  Page 16 of 19 PageID 1590



caused by the failure, unless the failure was substantially justified or other circumstances make an

award of expenses unjust.” Fed. R. Civ. P. 37(d)(3); Fed. R. Civ. P. 37(b)(2)(C). Courts within this

District regularly impose sanctions on parties failing to provide proper responses to compelled

discovery in the form of attorneys’ fees and expenses incurred in connection with the failure. See

Mary Kay Inc. v. Reibel, No. 3:17-cv-2634-D, 2019 WL 1128959 (N.D. Tex. Mar. 11, 2019);

Childs v. Resident Collect, Inc., No. 3:15-CV-403-L, 2017 WL 3980621, at *13-14 (N.D. Tex.

Sept. 11, 2017). In Mary Kay, Inc., the defendant failed to provide a complete response to an

interrogatory, and the court granted a motion to compel such a response, finding that:

       [d]iscovery by interrogatory requires candor in responding and that [a] partial
       answer by a party reserving an undisclosed objection to answering fully is not
       candid,” but “evasive. The fact that an interrogatory calls for a thorough response—
       one that will take time and effort to answer—does not make it improper. . . [The
       responding party] must pull together a verified answer by reviewing all sources of
       responsive information reasonably available to him and providing the responsive,
       relevant facts reasonably available to him.

2019 WL 1128959 at *1 (citations and internal quotation marks omitted). When the defendant

failed to comply with the order compelling a response, the court imposed “the least severe

sanctions adequate to achieve the proper functions of Rule 37(b)(2),” which included paying for

all fees and costs for preparing for and attending a second deposition about the then-unproduced

documents and fees and expenses incurred in preparing the sanctions motions. Id. at *19.

       After refusing for over seven months to provide class composition discovery because

Defendant allegedly could not identify the requested information from its database, it turns out

that Defendant is able to do so with a query that takes only a few days to construct and only a

matter of minutes to run. Defendant’s failure to respond has no justification whatsoever, much

less a justification substantial enough to avoid the imposition of sanctions. As a result of

Defendant’s repeated refusal to respond to Plaintiff’s class composition discovery requests in this

matter, Plaintiff has expended substantial additional resources on two motions to compel and

                                                13
Case 3:19-cv-02087-B Document 104 Filed 02/21/20                   Page 17 of 19 PageID 1591



associated briefing, travel to a hearing in Dallas, follow up discovery, the instant motion to compel,

and further follow up discovery. Plaintiff therefore respectfully requests that this Court impose

sanctions in the form of payment of the following:

               Plaintiff’s attorneys’ fees for preparing the original motion to compel and
                associated Joint Statement of Discovery Dispute (Docs. 79-81, 93-94);

               Plaintiff’s attorneys’ fees and expenses for preparation, travel and appearance at
                the January 15, 2020 hearing before this Court;

               Plaintiff’s attorneys’ fees for time expended in preparing the instant motion and
                any Joint Statement to be submitted;

               Plaintiff’s attorneys’ fees and expenses time for travel and appearance at any future
                hearing this Court may hold in connection with the instant motion.

               Plaintiff’s future attorneys’ fees and expenses associated with the deposition of the
                verifier of a further supplemental response by RealPage to Plaintiff’s Interrogatory
                15.

       As set forth in the attached Declaration of John Soumilas, Plaintiff’s counsel have, to date,

spent 91.6 hours and incurred expenses of $1,146.95 in connection with the matters listed above.3

Plaintiff is prepared to provide detailed time entry and expense records documenting this sanction

if deemed appropriate by the Court.

       D.       The Case Deadlines In This Matter Should Be Extended Until After Defendant
                Produces The Requested Data

       In the event this Court orders Defendant to produce the extracted data used to derive its

response to Interrogatory 15 in order for Plaintiff to identify class members through her own

review, Plaintiff respectfully requests that the deadlines related to expert discovery for class

certification purposes be extended accordingly. As noted in the original motion to compel,



3
        This figure includes only the expenses and attorney time incurred by Plaintiff’s lead
counsel at Francis Mailman Soumilas P.C. Although other firms have incurred attorney time and
expenses in connection with Plaintiff’s efforts to obtain class composition discovery here,
Plaintiff’s request for sanctions does not include this time or expenses.

                                                 14
Case 3:19-cv-02087-B Document 104 Filed 02/21/20                   Page 18 of 19 PageID 1592



Plaintiff has retained a computer system and database expert with experience in searching data

sets, and anticipates providing the extracted data to this expert for search and analysis. Plaintiff

therefore requests that the deadline for disclosure of affirmative expert reports in this matter be

extended to 30 days after the date of Defendant’s production, and that the remaining case deadlines

be extended accordingly.

V.     Conclusion

       Defendant’s repeated failure to provide proper responses to Plaintiff’s targeted class

composition discovery requests, despite its ability to derive the requested information with

relatively little burden, and in the face of this Court’s order requiring it to do so, is improper and

warrants a further order to compel and for sanctions. For the reasons set forth above, Plaintiff

respectfully requests that this Court order Defendant to provide the correct response to

Interrogatory 15, produce the already extracted reports and data used to derive this response, and

a knowledgeable witness for testimony about the process it used to do so. Plaintiff further requests

that this Court impose sanctions on Defendant as outlined above. Finally, Plaintiff requests that

this Court extend class discovery in this matter until after Defendant has made a complete

production, and that the remaining case management deadlines be extended accordingly.

                                                Respectfully submitted,

                                                /s/ John Soumilas
                                                James A. Francis
                                                John Soumilas
                                                Lauren KW Brennan
                                                Francis Mailman Soumilas, P.C.
                                                1600 Market Street, Suite 2510
                                                Philadelphia, PA 19103
                                                Tel: (215) 735-8600
                                                Fax: (215) 940-8000




                                                 15
Case 3:19-cv-02087-B Document 104 Filed 02/21/20     Page 19 of 19 PageID 1593



                                   Michael A. Caddell
                                   Cynthia B. Chapman
                                   Amy E. Tabor
                                   Caddell & Chapman
                                   628 East 9th Street
                                   Houston, TX 77007
                                   T: 713.751.0400
                                   E. mac@caddellchapman.com
                                   E: cbc@caddellchapman.com
                                   E: aet@caddellchapman.com

                                   Jim Flegle
                                   Loewinsohn Flegle Deary Simon LLP
                                   12377 Merit Drive, Suite 900
                                   Dallas, TX 75251
                                   T: 214.572.1700
                                   E: jimf@lfdslaw.com

                                   Edward Y. Kroub
                                   Cohen & Mizrahi LLP
                                   300 Cadman Plaza West, 12th Floor
                                   Brooklyn, NY 11201
                                   T: 929/575-4175
                                   F: 929/575-4195
                                   E: edward@cml.legal


                                   Attorneys for Plaintiff Diane D. Jones

Dated: February 21, 2020




                                    16
